Defendant was tried upon an indictment containing three counts, each charging a violation of the prohibition laws of the State. He testified, as a witness in his own behalf, as follows: "The half-pint of whiskey is mine. I had it for three years or more before March, 1924. It has been in this grape-juice bottle on the shelf in my store all the time. It has been nearly four years since I drank any, and I had this when I quit, and decided to keep it. I do not remember from whom I bought the half-pint of liquor, but I had it when I quit drinking. I knew it was there all the time."
The court instructed the jury as follows: "If you believe the evidence, gentlemen of the jury, beyond a reasonable doubt, the defendant's own evidence, you will find him guilty of possessing liquor. You can render your verdict where you are, if you want to."
Defendant excepted to the charge of the court. There was a verdict of guilty. From the judgment defendant appealed, assigning as error the instruction of the court.
By section 2 of chapter 1, Public Laws 1923, the Turlington Act, it is provided that no person shall possess any intoxicating liquor except as authorized in this act. This act was ratified on 1 March, 1923. Defendant contends that possession by him of intoxicating liquor in March, 1924, which he had in his possession prior to the ratification of the Turlington Act, is not unlawful, and that therefore there was error in the instruction to the jury. There is no provision in the Turlington Act authorizing any person to retain in his possession, after its ratification, intoxicating liquor which he had in his possession prior to its ratification. The defendant has not been convicted of having intoxicating liquor in his possession prior to the ratification *Page 631 
of the Turlington Act. He testified that he had the half-pint of whiskey in his possession in March, 1924. There is no evidence that such possession was authorized by any provision of the act of 1923.
There was no error in the instruction of the court. S. v. McAllister,187 N.C. 400; S. v. Hammond, ante, 602.
No error.